DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 22-25 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0103954).
Regarding claim 1, Lee discloses a device (Figs. 5 and 13: base station 105) in a wireless communication system, the device comprising processing circuitry (processor 1320) configured to: determine, based on at least a radio communication service type and/or a cell load condition (steps 510 and 525: the base station 105 may configure BWPs based on, for example, bandwidth capabilities of the UE, a historic traffic pattern or an application that is transmitting data and associated data rates of the application and determine to activate one or more BWPs based on an amount of data traffic present or report channel state information [CSI] measurements [0006; 0043-0044; 0104; 0106]) from a UE (UE 115) , a channel detection manner for an unlicensed band (Fig. 1: wireless communication 100 may utilize both licensed and unlicensed radio frequency spectrum bands [0061]); and 
generate configuration information comprising the channel detection manner, the configuration information being sent to a user equipment to indicate the channel detection manner to the user equipment (the base station 105 may transmit DCI to the UE that may indicate that the one or more BWPs are to be activated…[0107]).

Regarding claims 22 and 36, Lee discloses a device (Figs. 5 and 9: UE 115) in a wireless communication system (see Fig.1), the device comprising processing circuitry (processor 920) configured to: determine a channel detection manner for an unlicensed band (Fig. 1: wireless communication 100 may utilize both licensed and unlicensed radio frequency spectrum bands [0061]) according to configuration information comprising the channel detection manner from a base station (the UE 115 may identify the configuration information 515 received from a base station 105 [0104-0105]); and 
perform channel detection on the unlicensed band based on the determined channel detection manner, wherein the channel detection manner is determined by the base station based on at least a radio communication service type and/or a cell load condition (the base station 105 may configure BWPs based on, for example, bandwidth capabilities of the UE, a historic traffic pattern or an application that is transmitting data and associated data rates of the application and determine to activate one or more BWPs based on an amount of data traffic present or report channel state information [CSI] measurements [0006; 0043-0044; 0104; 0106]).
two or more BWPs may be configured for a CC that may be established between a UE and on or more base station [0041]).  

Regarding claim 3, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the processing circuitry is further configured to determine the channel detection manner to be the component carrier based channel detection in a case that the radio communication service type requires a large bandwidth and/or a cell load is small; and to determine the channel detection manner to be the bandwidth part based channel detection in a case that the radio communication service type requires a small bandwidth and/or the cell load is large; or wherein the channel detection manner further comprises mixed channel detection combining the component carrier based channel detection with the bandwidth part based channel detection (the base station transmit an indication to activate, deactivate, or switch a BWP or CC, or combination thereof, to a UE through DCI. If a relatively small amount of data is to be transferred between the UE and BS, a single BSP may be used for transmission, and if relatively large amount of data is to be transferred, two or more BWPs may be used for the transmission. BWPs may be configured with different bandwidth. Narrow bandwidth may be configured for BWP to be used if the amount of data to be transferred is small; and wider bandwidth may be configured for one or more BWPs if the amount of data to be transferred is relatively large. As such, the UE may be able to switch BSPs based on the amount of data to be transferred… [0004; 0006; 0041 and Abstract).

Regarding claim 5, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the processing circuitry is further configured to: perform, in a case that the channel detection manner is the bandwidth part based channel detection, channel detection on one or more downlink initial bandwidth parts;  4Docket No. 14012US01 Preliminary Amendment select, based on a result of the channel detection (Fig. 5; the base station 105 may configure BWPs of the connection 505 based on , for example, bandwidth capabilities of the UE 115, an application that is transmitting data and associated data rates of the application, a historic traffic pattern that may indicate increased or decreased amounts of data re likely to be transmitted between the UE and BS [0104]), a downlink initial bandwidth part, for which the result of the channel detection is idle and which has a high priority and/or has a simple LBT type (when operating in unlicensed band, wireless devices such as BS 105 and UE 115 may employ LBT procedures to ensure a frequency channel is clear before e transmit data [0061]), from the one or more downlink initial bandwidth parts as a bandwidth part for downlink transmission (the configuration may include a table with entries that correspond to different combinations of BWPs that may be activated. In some cases, the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap [0104]); and generate configuration information comprising the selected downlink initial bandwidth part to be sent to the user equipment (the base station may transmit the configuration information 515 to the UE [0104]).
the base station may transmit the configuration information 515 to the UE [0104]).  

Regarding claim 25, Lee discloses all the claim limitations as stated above. Further, Lee discloses wherein the processing circuitry is further configured to: determine a downlink initial bandwidth part selected by the base station for downlink transmission according to the received downlink control information, and control the user equipment to receive downlink data from the base station on the downlink initial bandwidth part (the UE 115 may monitor a control channel for downlink transmissions and receive connection information [e.g., type of component carrier to use to communicate with the base station 105, type of uplink or downlink BWPs to activate for communication, control information including an identifier of a selected BWP, etc.] [0180]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0103954) in view of PARK (US 2019/0104543).
Regarding claims 8-11, Lee discloses all the claim limitation as stated above. Further, Lee discloses that the UE 115 may monitor a control channel for downlink transmissions and receive connection information (e.g., type of component carrier to use to communicate with the base station 105, type of uplink or downlink BWPs to activate for communication, control information including an identifier of a selected BWP, etc.). Lee does not expressly disclose the configuration information further comprises one or more uplink bandwidth parts paired with the one or more downlink initial bandwidth parts.
PARK teaches method and apparatus of configuring and activating a BWP suitable for the UE or communication environment for transceiving a data channel between a UE and a BS in next-generation radio network [0006]. PARK teaches an initial BWP may be defined for and initial access procedure of a UE in a serving cell, and one or more UE specific resources may be configured for each UE through dedicated RRC signaling. More specifically, PARK teaches in a serving cell, a plurality of uplink/downlink BWPs may be defined to be activated and used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of PARK in order to provide an efficient method for switching to the BWP suitable for the UE or communication environment [0005]. 

Regarding claim 26, Lee discloses all the claim limitations as stated above. Further, Lee discloses each configured SCell may have a default BWP in which there are no active BWPs [0087]. PARK teaches the BS may transceiver the data channel through the activated predetermined default BWP. The BS may receive information on being capable of receiving the data channel, or may receive the request for a DCI including new scheduling control information for the data channel, from the UE [0363].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of PARK in order to provide an efficient method for switching to the BWP suitable for the UE or communication environment [0005]. 

Regarding claim 27, Lee discloses all the claim limitations as stated above. Further, Lee discloses each configured SCell may have a default BWP in which there are no active BWPs 
PARK teaches method and apparatus of configuring and activating a BWP suitable for the UE or communication environment for transceiving a data channel between a UE and a BS in next-generation radio network [0006]. PARK teaches an initial BWP may be defined for and initial access procedure of a UE in a serving cell, and one or more UE specific resources may be configured for each UE through dedicated RRC signaling. More specifically, PARK teaches in a serving cell, a plurality of uplink/downlink BWPs may be defined to be activated and used simultaneously according to the capability and BWP configuration of the UE [0066-0068]. In addition, PARK teaches that it may be defined the UL BWP for the PUSCH transmission to implicitly or explicitly include the UL BWP assignment information for transmitting the PUSCH through the UL grants, and it may be defined to activate the UL BWP for the PUSCH transmission through the BWP assignment information included in the UL grant [0102]. Furthermore, PARK teaches the BS may transceiver the data channel through the activated predetermined default BWP. The BS may receive information on being capable of receiving the data channel, or may receive the request for a DCI including new scheduling control information for the data channel, from the UE [0363].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of PARK in order to provide an efficient method for switching to the BWP suitable for the UE or communication environment [0005]. 
Allowable Subject Matter
Claims 15 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US 2021/0167930) discloses bandwidth part inactivity timer.
Futaki (US 11,218,280) discloses method and apparatus for radio link monitoring measurements in a system using bandwidth parts.
Ang et al. (US 2019/0150172) discloses techniques for signaling a channel state information request and a communication link event.
Chen et al. (US 2019/0036673) discloses techniques and apparatuses for bandwidth part management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        January 14, 2022